DETAILED ACTION
 
Acknowledgements
 
This action is in response to Applicant’s filing on Jul. 18, 2022,, and is made Final. This action is being examined by James H. Miller, who is located in Dallas, Texas, in the central time zone (CST), and who can be reached by email at James.Miller1@uspto.gov or by telephone at (469) 295-9082. 
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. Examiner is available for interviews, generally: M–F, 10 a.m.–4:00 p.m., CST.

	Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
 
The status of claims is as follows:
Claims 1–5, and 7–20 are now pending, entered, and examined with Claims 1 and 18 in independent form.
Claims 1, 2, 3, 4, 7, 8, 13, 17, and 18 are presently amended. 
Claim 6 is presently cancelled.
No Claims are added.

Response to Amendment
 
Applicant's Amendment has been reviewed against Applicant’s Specification filed Jul. 16, 2020, [“Applicant’s Specification”] and accepted for examination. 
Applicant's Amendment to address objections to Applicant’s Specification has been reviewed and has overcome each and every objection to Applicant’s Specification previously set forth in the Non-Final Office Action mailed Apr. 19, 2022, [“Non-Final Office Action"]. The objection to Applicant’s Specification is withdrawn. Applicant's Amendment to the Specification is acknowledged and entered.
Applicant's Amendment to replace Fig. 2A is acknowledged but denied because it is non-complaint. See Drawing objection below.
Applicant's Amendment to address the rejection under 35 U.S.C. § 112(b) has been reviewed and has overcome each and every rejection under § 112(b) previously set forth in the Non-Final Office Action. The rejection of Claims 3, 4, 13, 17, 19, and 20 under § 112(b) is withdrawn.

Response to Arguments
35 U.S.C. § 101 Argument

Applicant argues the amended, pending claims do not recite an abstract idea exception because they improve computer technology. “[C]laim 1 recites the technological integration with sufficient specificity so that the claims are directed to more than the alleged abstract idea,” analogizing the pending claims to Finjan, Inc. v. Blue Coat Sys., Inc., 879 F.3d 1299 (Fed. Cir. 2018) and Thales Visionix Inc. v. United States, 850 F.3d 1343 (Fed. Cir. 2017). Applicant’s Reply at *15–6. Applicant proffers that because “the claims recite specific steps … that accomplish the desired result … there is only an inventive arrangement for accomplishing the result … [and] the idea is non-abstract.” Id. at *16–7. Applicant’s argument is not persuasive for the reasons here and in the § 101 rejection below. Applicant argument is a bit confusing, conflating several § 101 concepts and jurisprudence. 
First, Applicant argues the claims improve computer technology but fails to identify what is specifically is improved. Examiner finds the claims are not focused on an improvement in technology or technical field but on certain independently abstract ideas that use computers as tools. MPEP § 2106.05(a). Applicant’s Specification discloses that the computer hardware is generic. E.g., Spec. ¶¶ [0059] (generic hardware/software), [0086] (generic user device), [0078] (generic payment card system). “An exemplary behavior detection server 125 and behavior detection server platform is described in U.S. patent application Ser. No. 16/804,719 … which is incorporated by reference.” ¶ [0096]. As explained by the incorporated reference, 16/804,719 published as U.S. Pat. Pub. No. 2020/0279274 A1 [App. No. ‘719”] (cited herewith on PTO-892), the exemplary behavior detection server 125 and behavior detection server platform are also described in a generic manner. See, e.g., App. No. ‘719, ¶ [0010] (“[I]t should be noted that a plurality of hardware and software based devices, as well as a plurality of different structural components, may be utilized to implement the embodiments. For example, "servers" and "computing devices" described in the specification can include one or more electronic processors, one or more computer-readable medium modules, one or more input/output interfaces, and various connections (e.g., a system bus) connecting the various components.”). 
Second, to the extent Applicant argues that the claims solve a problem in an existing technological process, Examiner respectfully disagrees. The problem as disclosed by Applicant’s Specification is “there is need for technological solutions to prevent a user from poor decisions when intoxicated while shopping at merchant locations or on their smartphone, tablet, or computer. It would also be advantageous if a user device and electronic consumer platform could provide an improved device for preventing driving while intoxicated.” Spec., ¶ [0002]. Thus, the problem as disclosed by the Specification is with human behavior making transaction while intoxicated, which is not a technological problem. Examiner makes the observation that bartenders have been determining levels of intoxication and denying transactions to patrons who are intoxicated as mandated by dram shop and responsible server laws for a very long time. The computer, here, is merely used as a tool. MPEP § 2106.05(a).
Third, Finjan is distinguishable. Applicant reasons that, like the claimed invention in Finjan, the claimed generating a sober or intoxicated behavior-based profile is a non-abstract improvement in computer functionality. Applicant’s Reply at *17. Examiner is not persuaded. In Finjan, the Federal Circuit determined that the claimed invention was not abstract because it claimed the use of a “behavior-based” virus scan that was able to identify and compile unique information about potentially hostile operations, while the traditional scan method was limited to recognizing the presence of previously identified viruses. 879 F.3d at 1304 (emphasis Examiner). Unlike in Finjan, the claimed “behavior-based profiles” here are merely a collection of conventional data combined in a conventional way that achieves only expected results. See Spec., ¶¶ [0092], [0096], [0138] (“The user 120 can be prompted to select the inputs the behavior detection application 220 is permissioned to monitor to assess intoxication”); [0139] (the behavior detection application 220 is configured to have the user select transactions made while intoxicated … the behavior detection application 220 can be configured to allow a user to identify when they are intoxicated.”).
Fourth, Thales is distinguishable. In Thales, the Federal Circuit reversed the lower court's order that found the patent ineligible under Section 101. Thales, 850 F.3d 1343, 1349 (Fed. Cir. 2017). The Federal Circuit reversed on the grounds that the patent was not directed at an abstract idea, which thereby ended the Alice inquiry at Step 1. Id. Specifically, the Thales court held that “[t]he claims specify a particular configuration of inertial sensors and a particular method of using the raw data from the sensors in order to more accurately calculate the position and orientation of an object on a moving platform. Id. at 1349 (emphasis added). The pending claims here, lack the particularity present in the Thales claims there, with respect to both configuration and method. The claims do not specify any particular arrangement of sensors and the method lacks particularity. See, e.g., Rep. Claim 18 (e.g., ”implementing a transaction protocol” which could be about anything). But the Examiner need not identify the line regarding how specific or particular an arrangement need be in order for it to transform an abstract idea into patentable subject matter under Thales, because Thales never reached Step 2 under Alice. It is therefore not instructive to the Step 2 analysis herein, contrary to Applicant’s argument otherwise. Applicant’s Reply at *17. Even if Thales were to inform the Step 2 analysis, it would not change the conclusion that the basic teaching of the pending application hinges on nothing more than merely a collection of conventional data from a user device combined in a conventional way that achieves only expected results of determining whether a user is intoxicated.
Accordingly, for these reasons, the claims recite the abstract idea exception of certain methods of organizing human activity by collecting and examining data to enable a purchase transaction. MPEP § 2106.04(a)(2)(II). The computer is used as a tool. MPEP § 2106.05(a). 
35 U.S.C. § 103 Argument

Applicant argues that the prior art does not disclose a sober profile because an “angry” profile is not a “sober” profile, which, accordingly to Applicant, pushes the reasonableness of broadest reasonable interpretation. Applicant’s Reply at *19. Examiner will not quibble with Applicant on this point but notes that even if Examiner finds Applicant’s argument persuasive, arguendo, prior art Smith discloses mobile device data is analyzed “to determine a baseline (e.g., typical or average) physical, mental, and/or emotional state for the user 104. A subsequently determined user state 118 may be relative to the baseline state.” Smith, col. 15:27–30. The baseline profile under BRI is a “sober profile.” For the same reasoning as articulated in the Non-Final Office Action, and below, an intoxicated profile is also disclosed.
Applicant’s remaining arguments with respect to Claims 1–5, and 7–20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
Applicant's Amendment to replace Fig. 2A is denied because it is non-complaint. 37 CFR 1.121(d) states in pertinent part: 
"All changes to the drawings shall be explained, in detail, in either the drawing amendment or remarks section of the amendment paper ... (2) A marked-up copy of any amended drawing figure, including annotations indicating the changes made, must be provided when required by the examiner." 

Here, Applicant submits a replacement Fig. 2A but does not otherwise explain the proposed amendments in the remarks or in Fig. 2A. The prior Office Action did not otherwise object to any of the drawings. Examiner is unable to distinguish replacement Fig. 2A with the originally filed Fig. 2A based on a cursory review. The amendment to replacement Fig. 2A is non-complaint because it does not explain the changes from the originally filed Fig. 2A. 37 CFR 1.121(d). Pursuant to 37 CFR 1.121(d)(2), Examiner requests a marked-up copy of the replacement Fig. 2A. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1–5, and 7–20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more. 

Analysis
 
Step 1: Claims 1–5, and 7–20 are directed to a statutory category. Claims 1–5 and 7–17 recite “a method” and are therefore, directed to the statutory category of “a process.” Claims 18–20 recite  “a system” and are therefore, directed to the statutory category of “a machine.” 
Representative Claim

Claim 18 is representative [“Rep. Claim 18”] and recites, in part, emphasis added by Examiner to identify bold limitations indicating generic computer components, and letters for clarity in describing the limitations:
18. A system comprising: 

[A] a behavior detection server comprising a processor and operatively connected to a user device; 

[B] the user device comprising a behavior detection application being configured to at least: 

	[C] place the behavior detection application on the user device into a learning state;

	[D] monitor a user's interactions with the user device to generate endpoint data; 

	[E] map the endpoint data from the user’s interactions with the user device to behavior element values to establish baseline criteria when the user is sober; and

	[F] identify behavior element values that deviate from the baseline criteria to establish when a user is intoxicated;

	[G] generate a behavior profile for the user based on the user's interactions with the user device, the behavior profile including a sober profile and an intoxicated profile; and 

[H] detect if the user meets the sober profile or the intoxicated profile;

[I] a payment processing system comprising a processor configured for processing a payment card transaction, the processing comprising:

	[J] receiving a payment card transaction for the user; and

	[K] implementing a transaction control protocol for the transaction if the behavior detection application determines the user activity meets the intoxicated profile or the sober profile.

Claims are directed to an abstract idea exception.

Step 2A, Prong One: Rep. Claim 18 recites “processing a payment card transaction” in Limitation I; “receiving a payment card transaction for the user” in Limitation J; “detect if the user meets the sober profile or the intoxicated profile” in Limitation H; and “implementing a transaction control protocol for the transaction if … the user activity meets the intoxicated profile or the sober profile” in Limitation K, which recite the abstract idea exception of sales activities, a particular form of commercial or legal interactions under the organizing human activity exception. MPEP § 2106.04(a)(2)(II)(B). Limitations D–G are the required data gathering steps to implement a transaction control protocol, i.e., the abstract idea exception, and thus, recite the same abstract idea exception.
Alternatively, Limitations D–K, as drafted, recite a simple mental process that under the broadest reasonable interpretation, cover performance in the human mind or with pen and paper, but for the recitation of the generic computer components indicated in bold. For example, but for the generic computer components claim language, the claim encompasses a bartender interacting and monitoring patrons (Limitation C); forming a simple mental judgment about the intoxication of the patron at bar opening (Limitation E & G); and at closing (Limitation F & G), determining whether state responsible server laws are complied with (Limitation H) and declining additional alcohol sales to an intoxicated person pursuant to state dram shop responsible server laws or not if sober (Limitations I, J, K). In further support that Limitations D–K may be performed in the human mind or with pen and paper, the mapping, identifying, and generating steps is under BRI, not limited by any particular data structure, may be formatted in any non-computer readable format, and may comprise any information sufficient to identify the relevant information, such as handwritten text or vocal commands. If a claim limitation under BRI, covers performance of the limitation in the mind or with pen and paper but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract idea exception. MPEP § 2106.04(a)(2)(III).
Step 2A, Prong Two: The claims do not contain additional elements that integrate the abstract idea exception into a practical application because the additional elements: (1) are mere instructions to apply the abstract idea exception; MPEP § 2106.05(f); and (2) further limits the abstract idea exception. MPEP § 2106.05(I). The additional elements are: a behavior detection server comprising a processor (Limitation A); a user device comprising a behavior detection application (Limitation B); and a payment processing system comprising a processor (Limitation I); and Limitation C. 
Regarding a behavior detection server comprising a processor; a user device comprising a behavior detection application; and a payment processing system comprising a processor, Applicant’s Specification does not otherwise describe them or describes them using exemplary language as part of a general purpose computer, so Examiner assumes Applicant intended merely generic computers/computer components or software. E.g., Spec. ¶¶ [0059] (generic hardware/software), [0086] (generic user device), [0078] (generic payment card system). “An exemplary behavior detection server 125 and behavior detection server platform is described in U.S. patent application Ser. No. 16/804,719 … which is incorporated by reference.” ¶ [0096]. As explained by the incorporated reference, 16/804,719 published as U.S. Pat. Pub. No. 2020/0279274 A1 [App. No. ‘719”] (cited herewith on PTO-892), the exemplary behavior detection server 125 and behavior detection server platform are also described in a generic manner. See, e.g., App. No. ‘719, ¶ [0010] (“[I]t should be noted that a plurality of hardware and software based devices, as well as a plurality of different structural components, may be utilized to implement the embodiments. For example, "servers" and "computing devices" described in the specification can include one or more electronic processors, one or more computer-readable medium modules, one or more input/output interfaces, and various connections (e.g., a system bus) connecting the various components.”). Limitation A recites the behavior detection server “operatively connected” to the user device, which Examiner interprets as the ability to transmit and receive data between the server and device. This merely invokes computers or other machinery in its ordinary capacity to receive, store, or transmit data. MPEP § 2106.05(f)(2). Limitation B recites the user device storing a behavioral detection application and Limitation C recites “placing” said application into a “learning state,” which Examiner interprets as enabling the application to receive and transmit data with user device sensors. This merely invokes computers or other machinery in its ordinary capacity to receive, store, or transmit data. MPEP § 2106.05(f)(2). The claims recite the server, device, and processing system performing the steps of the claimed invention, Limitations D–K, which represents the abstract idea exception itself. Performing the steps of the abstract idea exception itself simply adds a general purpose computer after the fact to an abstract idea exception, MPEP § 2106.05(f)(2), or generically recites an effect of the judicial exception. MPEP § 2106.05(f)(3).
Therefore, the additional elements are no more than mere instructions to apply the exception using generic computer components and not a practical application. MPEP § 2106.05(f). The additional elements do not integrate the abstract idea exception into a practical application because it does not impose any meaningful limits on the abstract idea exception. Accordingly, Rep. Claim 18 is directed to an abstract idea. Rep. Claim 18 is not substantially different than Independent Claim 1 and includes all the limitations of Rep. Claim 18. Therefore, Independent Claim 1 is also directed to the same abstract idea. Dependent claims are dependent on one of the Independent Claims and include all the limitations of the Independent Claims. Therefore, all dependent claims are directed to the same abstract idea.
Step 2B:  Rep. Claim 1 fails Step 2B because the additional elements are not integrated into a practical application. As discussed with respect to Step 2A, Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer/computer components. The same analysis applies here in Step 2B. Mere instructions to apply an exception using a generic computer/computer components cannot provide an inventive concept.
Claims do not apply the judicial exception in some other meaningful way; a practical application not found in ordered combination of elements.

 The pending claims in their ordered combination of elements is not inventive. First, the claims are directed to an abstract idea. Second, each claim element represents a currently available generic computer technology, used in the way in which it is commonly used (individually generic). Last, Applicant’s Specification discloses that the ordered combination of elements is not inventive. Spec., ¶ [0161] (“processes described herein can be performed in any order”)
There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation of the abstract idea. Thus, the pending claims do not provide an inventive concept. Rep. Claim 18 is not substantially different than Independent Claim 1 and includes all the limitations of Rep. Claim 18. Therefore, Independent Claim 1 also does not recite an inventive concept.
Dependent Claims Not Significantly More

Dependent claims are dependent on Independent Claims and include all the limitations of the Independent Claims. Therefore, all dependent claims recite the same Abstract Idea. Dependent claims do not contain additional elements that integrate the abstract idea exception into a practical application or recite an inventive concept because the additional elements: (1) are mere instructions to apply the abstract idea exception; and/or (2) further limit the abstract idea exception.
Dependent Claims 4, 5, 12–17, and 20 all recite “wherein” clauses that further limit the abstract idea of the Independent Claims. The inventive concept cannot be furnished by an abstract idea exception. MPEP § 2106.05 (citing and quoting RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327, 122 USPQ2d 1377 (Fed. Cir. 2017) ("Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract").
Dependent Claim 2 recites “offering a user device an enrollment interface” (interpreted as displaying information) and “downloading the behavior detection application to the user device” (interpreted as receiving information), which merely invokes a generic computer in its ordinary capacity to receive, store, or transmit data. MPEP 2106.05(f)(2).
Dependent Claim 3 recites “monitoring the user’s interactions with the user device with the behavior detection application to generate application level data and motion detector data”, which is interpreted under BRI as “transmitting and receiving” data of a particular kind, and invokes a generic computer in its ordinary capacity to receive, store, or transmit data. MPEP 2106.05(f)(2).
Dependent Claim 7 recites “obtaining permissions” (interpreted as receiving data) and configuring the user device to allow the behavior detection application to monitor the user's interactions with the user device (interpreted as transmitting, receiving, and storing data), which merely invokes a generic computer in its ordinary capacity to receive, store, or transmit data. MPEP 2106.05(f)(2). The italicized limitation is interpreted as intended use and given no patentable weight. MPEP § 2103(I)(C).
Dependent Claims 8 recites “generating a notification” under two specific conditions and Dependent Claim 9 recites “transmit a notification” (both interpreted as transmitting data). Dependent Claim 9 also recites “saving the user’s behavior profile” (interpreted as storing data), which merely invokes a generic computer in its ordinary capacity to receive, store, or transmit data. MPEP 2106.05(f)(2).
Dependent Claim 10 recites determining whether the user activity meets the intoxicated or sober profile, “transmits a behavior profile check,” “transmits a behavior profile check request”; “determines if the user interaction data meets the sober or intoxicated profile;” and transmits a response. The determining limitations are under BRI mental processes but for the recitation of generic computer components and cannot be a practical application for the same reason as in Rep. Claim 18. MPEP § 2106.05(I); MPEP § 2106.04(a)(2)(III). The transmit limitations merely invokes a generic computer in its ordinary capacity to receive, store, or transmit data. MPEP 2106.05(f)(2).
Dependent Claim 11 recites “updating the behavior profile” (interpreted as storing data), which merely invokes a generic computer in its ordinary capacity to receive, store, or transmit data. MPEP 2106.05(f)(2).
Dependent Claim 19  recites “the user device comprising motion detection sensors comprise sensors selected from the group consisting of a compass, a gyroscope, and an accelerometer.” The limitations in bold are evaluated as in Step 2A, Prong Two, as additional. However, Applicant’s Specification does not otherwise describe them or describes them using exemplary language as part of a general purpose computer, so Examiner assumes Applicant intended merely a generic computer components. E.g., Spec., ¶ [0086]. Dependent Claim 20 further recites the additional functions of the “behavior detection application being configured to monitor interactions with the user device comprising interactions selected from the group consisting of: endpoint data, application level data, and motion detection data from the user device's motion detection sensors,” (interpreted as transmitting and receiving data), which merely invokes a generic computer in its ordinary capacity to receive, store, or transmit data. MPEP 2106.05(f)(2).
Therefore, the additional elements are no more than mere instructions to apply the exception using generic computer components and not a practical application. MPEP 2106.05(f).
Conclusion

Claims 1–5, and 7–20 are therefore drawn to ineligible subject matter as they are directed to an abstract idea without significantly more. The analysis above applies to all statutory categories of invention. As such, the presentment of Rep. Claim 18 otherwise styled as another statutory category is subject to the same analysis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3–5, 7, 8, 10–15, and 17–20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (U.S. Pat. No. 11,157,906) [“Smith”] in view of Williams (U.S. Pat. Pub. No. 2020/0051189) [“Williams”].

Regarding Claim 1, Smith discloses
A method for payment transaction processing in conjunction with behavior detection, the method comprising: 
(See at least Col. 1:35–41, “implementations are directed to generating sensor data such as biometric data regarding the user, detecting transactions requested by the user, and blocking, delaying, and/or performing other action(s) regarding the transactions if the generated sensor data indicates that the user may be in an impaired physical, emotional, and/or intellectual state.”)
placing a behavior detection application on the user device into a learning state; monitoring a user's interactions with a user device with the behavior detection application to generate endpoint data [inputs], the endpoint data including at least data from the user’s physical interactions with the input hardware [user device] and software [application];
(Examiner interprets “learning state” as claimed: “monitoring a user's interactions with a user device with the behavior detection application” or “determining the state of the user, whether for the determination of sober or intoxicated or for developing a baseline user profile.” Endpoint data is “information related to the user’s 120 interaction on the user device 101,” in view of Applicant’s Specification, ¶ [0092], and as claimed. 
See at least Col. 9:28–30, “inputs (e.g., text input, clicks, swipes, other gestures, etc.) of the user 104 through an application executing on the user device 102 may be analyzed. For example, heightened emotions (e.g., anger, stress, etc.) may lead to more misspellings or grammar errors, use of different vocabulary (e.g., obscenities), use of a higher proportion of shorter words, different punctuation, and so forth. A change in the emotional state of the user 104 may also lead to a change in typing speed, a change in the frequency of clicks, or other changes in gestures made to a user interface. The analyzed text data may be entered by the user 104 in through a user interface of the application, in a chat and/or instant messaging (IM) session, as an email, or otherwise. In some instances, characteristics of the text such as misspellings, input speed, vocabulary, and so forth may indicate that the user 104 is intoxicated.” Fig. 3, step 306, “Determine state of user based on the data.”)

mapping the endpoint data from the user’s interactions with the user device to behavior element values to establish baseline criteria when the user is sober;
(See at least Col. 15:13–6, “[T]he user profile 120 may indicate a pattern of behavior in which the user 104 regularly performs transaction(s) 106 at a particular time and/or on a particular day. Claim 1. “[S]ensor data 112 may be generated for the user 104 over a period of time that includes various times of day, days of the week, and so forth. The data may be analyzed to determine a baseline (e.g., typical or average) physical, mental, and/or emotional state for the user 104.” Col. 15:24–9.)

identifying behavior element values that deviate from the baseline criteria to establish when the user is intoxicated;
(See at least Col. 15:29–33, “A subsequently determined user state 118 may be relative to the baseline state. For example, a user 104 may be determined to be angry if the current state 118 is angrier (e.g., substantially angrier) that the user's typical level of anger.” “The predictive module(s) 126 may 25 generate and maintain a behavioral model [baseline profile] for the user 104, and deviations from the model may trigger action(s) 124 to be taken to manage transaction(s) 106 of the user 104.” Col. 10:24–7. “Action(s) 124 may include delaying the transaction 106 for a predetermined period of time. For example, if the user 25 104 is intoxicated, angry, or fatigued, the transaction 106 may be delayed for 24 hours to allow the user 104 to become sober. The user 104 may then reconsider the transaction 106 with a possibly clearer head.” Col. 12:23–8. “[T]he determination of the current user state 118 may be through comparison to an average or typical state of the user 104.” Col. 15:22–5.)

generating a behavior profile for the user based on the user's interactions with the user device, the behavior profile including a sober profile and an intoxicated profile; 
(See at least col. 15:13–29, “the user profile 120 may indicate a pattern of behavior in which the user 104 regularly performs transaction(s) 106 … sensor data 112 [114] may be generated for the user 104 over a period of time … The data may be analyzed to determine a baseline (e.g., typical or average) physical, mental, and/or emotional state for the user 104.” Fig. 1; Claim 1. The “baseline” user profile is the sober or average or typical state of the user. 
A deviation from the average or typical (sober) state of the user is the intoxicated profile. See Col. 15:29–33, Col. 10:24–7, Col. 12:23–8, Col. 15:22–5, cited supra. Alternatively, “[T]he user profile 120 may indicate that the user 104 has an addiction to drugs, alcohol.” Col. 11:42–3. “[A] transaction may be blocked if the user is intoxicated.” Col. 4:18–9. “The sensor data 114 may [ ] describe oxygen level, the presence and/or concentration of other gases, the presence of alcohol.” Col. 6:5–7. “[I]f the user 104 is intoxicated, angry, or fatigued, the transaction 106 may be delayed for 24 hours to allow the user 104 to become sober.” Col. 12:24–8.)

receiving, at a payment network server, a payment card transaction for the user; 
(See at least Fig 1, element 106, “transaction” and associated text col. 5: 21–5, “An indication of the transaction 106 may be communicated over one or more networks to a management engine 110 executing on one or more management devices 108. The management device(s) 108 may include any appropriate number and type of computing devices, such as server 25 device(s)”. “the transaction 106 may be a credit card and/or debit card purchase at a store.” Col. 5:19–20. See generally, col. 4:39–5:20 (describing the broad nature of transaction types); Col. 5:27–43 (management engine 110 executing on management devices 108 handles transaction in different scenarios of online shopping, credit card purchases, etc.).)

determining if the payment card transaction meets either the intoxicated profile or the sober profile; and 
(See at least Col. 12:24–8, “[I]f the user 104 is intoxicated, angry, or fatigued, the transaction 106 may be delayed for 24 hours to allow the user 104 to become sober.” “[A] transaction may be blocked if the user is intoxicated.” Col. 4:18–9. “The sensor data 114 may [ ] describe oxygen level, the presence and/or concentration of other gases, the presence of alcohol.” Col. 6:5–7.)

implementing a transaction control protocol for the transaction if the behavior detection application determines the user activity meets the intoxicated profile or the sober profile.  
(Examiner interprets “transaction control protocol for the transaction” as “denying a transaction” in view of Applicant’s Specification, ¶ [0029]. See at least Col. 4:18–9, “a transaction may be blocked if the user is intoxicated.”)

Smith discloses all the limitations. To advance prosecution, Williams discloses

generating a behavior profile for the user based on the user's interactions with the user device, the behavior profile including a sober profile and an intoxicated profile; 
(See at least ¶ [0052], “The example communications network may include one or more server, client, cloud, peer-to-peer, and/or other devices configured to develop and/or update a profile of the addict based on monitoring data from the sensing devices and/or the interaction engaged in by one or more of the interface devices.” “To pre-identify this behavior, the person may have one or more sensors enabled that are nearby, on, or around the person.” ¶ [0381]. “The sensors or other devices may be pre-identified and pre-configured to detect the existence of alcohol and/or to detect what degree might the person have a high intolerance, for example hard liquor.” ¶ [0382]. “Aspects of this invention enable modification and/or adjustment of pre-selection and/or pre-configuration of sensors and sensor-settings based on accumulation and analysis of historical data and/or observations of the monitored persons or others.” ¶ [0384]. “the devices and associated sensors and capabilities are only effective if they are actually powered on. It is an unfortunate fact of addiction life that many don't want to become sober, or at least feel they can be so without any outside help. In any event, it is assumed there will be the temptation to tamper with/otherwise disable such monitoring devices, and includes the ability to determine which addict-related devices are active (powered on and in the proximity of the addict) and which are the primary one(s) in use at an given place and time, via monitoring of usage as well as determining which device(s) are in the best position/proximity to monitor the addict's behavior, risks, and actions.” ¶ [0088]. See also, ¶¶ [0398], [0059].)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention, to have combined generating a sober and intoxicated behavior profile based on the user's interactions with a user device as explained in Williams, to the known invention of Smith, with the motivation to provide a “safety net … for a person who knows they are vulnerable to doing, saying, and/or agreeing to some activity or other "thing" while under the influence of some substance.” Williams, ¶ [0378].
Regarding Claim 3, Smith and Williams disclose
The method of claim 1 and monitoring the user’s interactions with the user device with the behavior detection application as explained above.
Smith further discloses
monitoring the user’s interactions with the user device with the behavior detection application to generate application level data, and motion detection data from the user device's motion detection sensors.  
(As explained elsewhere, sensor data from a user’s mobile device is used to generate a profile. “The sensor(s) 112(1) may include accelerometer(s), gyroscope(s), or other sensor(s) configured to generate data describing the movement(s) of the user device 102.” Col. 6:10–3. Application level data is data transmitted by an application. Col. 9:25–30 (“inputs (e.g., text input, clicks, swipes, other gestures, etc.) of the user 104 through an application executing on the user device 102 may be analyzed”)).

Regarding Claim 4, Smith and Williams disclose
The method of claim 3 and the motion detection sensors as explained above.
Smith further discloses
wherein the motion detection sensors are selected from the group consisting of a compass [GPS], a gyroscope, and an accelerometer. 
(“The sensor(s) 112(1) may include accelerometer(s), gyroscope(s), or other sensor(s) configured to generate data describing the movement(s) of the user device 102.” Col. 6:10–3. “the sensor(s) 112(1) may be configured to detect signals from a satellite-based navigation system such as the global positioning system (GPS).)
Regarding Claim 5, Smith and Williams disclose
The method of claim 1 and generating the behavior profile as explained above.
Smith further discloses
wherein generating the behavior profile further comprises at least one of [A] offering an interface ; and [B] offering an interface to allow the user to identify themselves as intoxicated.
(The italicized limitation is interpreted as intended use and given no patentable weight because it describes a purpose or function of the thing being claimed, which is “an interface”. MPEP § 2103(I)(C). Thus, only the underlined text is rejected here. However, should a reviewing court disagree, Smith discloses an interface and [B]. See at least col. 12:63:57, “the user 104 may be asked to solve a puzzle, answer questions, or otherwise interact with the interface of the user device 102 to determine whether the user 104 is impaired with regard to their physical, mental, and/or emotional state.” The use of “at least one of” is interpreted as requiring only one of the limitations. Limitations not explicitly rejected are indicated by 

Regarding Claim 7, Smith and Williams disclose
The method of claim 1 as explained above.
Smith further discloses
further comprising: obtaining permissions and configuring the user device to allow the behavior detection application to monitor the user's interactions with the user device.  
(The italicized limitation is interpreted as intended use and given no patentable weight because it describes a purpose or function of the thing being claimed, which is “obtaining permissions and configuring the user device”. MPEP § 2103(I)(C). However, should a reviewing court disagree, Smith discloses said limitation. See at last col. 10:54–61, “a user 104 may attempt a transaction to alter security settings that control which users are authorized to access, and/or the permission levels to access, an application, account, Internet-of-Things (IoT) device, or other computing device. Altering security settings may include, but is not limited to, changing a password, user ID, login, personal identification number (PIN), or other authorization credential.” “implementations may bar the user 104 from granting, to another individual, access or action permissions or privileges to an account or computing device if the user 104 is impaired.” Col. 11:3–7. Alternatively, Legault discloses “downloading the behavior detection application” as explained in rejection of Claim 2, which is a grant of permission for the behavior monitoring application to monitor the user’s interactions with the user device. For Legault, the resolution of the remaining Graham factual inquiries to support a conclusion of obviousness that a particular known technique was recognized as part of the ordinary skill in the pertinent art is substantively the same as that presented in Claim 2 infra, and is incorporated in its entirety herein, mutatis mutandis, to support the rejection of Claim 7.)

Regarding Claim 8, Smith and Williams discloses
The method of claim 1 as explained above.
Smith further discloses
further comprising: generating a notification for the user device that the behavior detection application is in the learning state; and generating a notification that the behavior profile is active.  
(The italicized limitation is interpreted as intended use because it describes a purpose or function of the thing being claimed, which is “obtaining permissions and configuring the user device” and/or non-functional descriptive material because it claims the content of information in the notification and lacks the requisite functional relationship. MPEP § 2103(I)(C); MPEP § 2111.05. Accordingly, the italicized limitations are given no patentable weight. Should a reviewing court disagree, Smith discloses said limitations. See at least col. 3:56–9, “notifying the user and/or other individual(s), and/or subjecting the user to one or more tests to validate the emotional, physical, and/or intellectual state of the user.” Col. 12:29–56.)

Regarding Claim 10, Smith and Williams disclose
The method of claim 1 as explained above.
Smith further discloses
further comprising: determining, at the payment network server, that the transaction is subject to behavior controls if the behavior detection application determines the user activity meets the intoxicated profile or the sober profile; 
(See at least col. 1:36–41, “generating sensor data such as biometric data regarding the user, detecting transactions requested by the user, and blocking, delaying, and/or performing other action(s) regarding the transactions if the generated sensor data indicates that the user may be in an impaired physical, emotional, and/or intellectual state.” An “impaired state is “intoxicated.” Col. 4:15–7. “the transaction 106 may be a purchase using a credit card, and the management device(s) 108 may be component(s) of a financial services system (e.g., internal system or third party system) that manages credit card transactions or other types of financial services.” Col. 5:36–40.)

transmitting, from the payment network server, a behavior profile check to the behavior detection server; 
(See at least Fig. 3, step 302, “Receive indication of a transaction (or possible transaction) involving a user”. The indication of a transaction is received from the payment network by the management devices 108. Fig. 1, Col. 5:35–40 (“the transaction 106 may be a purchase using a credit card, and the management device(s) 108 may be component(s) of a financial services system (e.g., internal system or third party system) that manages credit card transactions or other types of financial services.”))

transmitting, from the behavior detection server to the behavior detection application at the user device, a behavior profile check request to report if the user is intoxicated or sober; 
(The italicized limitation is interpreted as intended use because it describes a purpose or function of the thing being claimed, which is “transmitting … a behavior profile check request” and/or non-functional descriptive material because it claims the content of the information in a report and lacks the requisite functional relationship. MPEP § 2103(I)(C); MPEP § 2111.05. Accordingly, the italicized limitations are given no patentable weight. Should a reviewing court disagree, Smith discloses said limitations. See Fig. 3, step 304, “Receive data (e.g., sensor data) associated with the user.”)

determining, by the behavior detection application, if the user interaction data meets the sober profile or the intoxicated profile of the user's behavior profile; and
(See at least Fig 3, step 306, “Determine state of user based on the data.” “biometric data may be generated and analyzed to determine a physical state of the user, such as whether the user is intoxicated.” Col. 3:43–5.  Fig. 3, step 308, “Access user profile for the user including constraint information.”)

 transmitting, by the behavior detection application, a response to the behavior detection server based on the behavior profile.  
(See at least Fig 3, step 310, “Perform action(s) to manage the transaction based on user state and constraint information.” Accessing constraint information 122 stored in the user profile 120, “determining that the requested transaction conflicts with the at least one constraint, based on the current state of the user,” col. 1:52–4, and “blocking the transaction,” col. 2:8.)

Regarding Claim 11, Smith and Williams disclose
The method of claim 10 as explained above.
Smith further discloses
further comprising: updating the behavior profile to indicate that the transaction is being made based on the sober profile or the intoxicated profile.
(The italicized limitation is interpreted as intended use and given no patentable weight because it describes a purpose or function of the thing being claimed, which is “updating the behavior profile”. MPEP § 2103(I)(C). Should a reviewing court disagree, Smith discloses said limitation. See at least col. 10:14–27, “The predictive module(s) 126 may employ any suitable data analytic technique(s) to predict activities of the user 104. Such activities may be predicted in advance in any suitable time scale, such as 30 minutes ahead, 60 minutes ahead, 24 hours ahead, and so forth. Such predictions may be made based on historic data regarding the user's routine or pattern of activities. Prediction(s) may also be based on recent behavioral changes detected for the user 104, marketplace trends, detected activities of friends, family members, and/or other acquaintances, an expected location of the user 104, and so forth. The predictive module(s) 126 may generate and maintain a behavioral model for the user 104, and deviations from the model may trigger action(s) 124 to be taken to manage transaction(s) 106 of the user 104.”)

Regarding Claim 12, Smith and Williams disclose
The method of claim 1 and the control protocol for the transaction as explained above.
Smith further discloses
wherein the control protocol for the transaction comprises: transmitting an authorization request to a funding entity server to authorize a payment of the transaction from a sponsor funding entity account.  
(The italicized limitation is interpreted as intended use and given no patentable weight because it describes a purpose or function of the thing being claimed, which is “transmitting an authorization request”. MPEP § 2103(I)(C). Should a reviewing court disagree, Smith discloses said limitations. See at least col. 12:19–22, “Action(s) 124 may include blocking the transaction 106 20 so that it does not proceed. In instances where the transaction 106 has already been initiated, the transaction 106 may be discontinued and/or rolled back to a previous state.” “Action(s) may be performed to block or delay a transaction if the user is in an impaired state (e.g., intoxicated).” Col. 4:15–7. It reasons that actions will not be taken to block the transaction if the user is not in an impaired state. Alternatively, col. 10:49–11:5 (describing authorization requests in contexts other than financial transactions); col. 2:11–2 (“requesting approval of the transaction by the at least one other user”)

Regarding Claim 13, Smith and Williams disclose
The method of claim 1, the funding entity server, and the transaction payment criterion as explained above.
Smith further discloses
wherein the funding entity server is configured to authorize the payment and a payment amount based on a transaction payment criterion [less than $100 and level 4]; 
(See at least col. 10:28–42, “the management engine 110 may employ a hierarchy of ranked levels to determine what 30 action( s) 124, if any, are to be performed. The ranked levels may be associated with the user state 118, and each ranked level may be associated with a level of competency and/or alertness of the user 104 as indicated by the user state 118. For example, the ranked levels may include: … level 2 ( e.g., a high state), which may be required to perform funds transfers and/or payments that exceed a threshold amount (e.g., $1500); … level 4 (e.g., below normal but tolerable state), in which payments and/or transfers may be allowed if below a threshold amount (e.g., $100).” Fig. 2 (identifying “constraint examples 202”).)

selected from a group consisting of: a number of transactions [any transactions proximate to a gambling establishment]; a transaction time; a payment share [purchasing stock], and a merchant category [gambling establishment].
(See at least col. 11:47–51, “a constraint 202 may be violated if the user 104 has a gambling addiction and if the user's current location is at or in proximity to a gambling establishment such as a casino, racetrack, card club, and so forth.” “[T]he user profile 120 may indicate a pattern of behavior in which the user 104 regularly performs transaction(s) 106 at a particular time and/or on a particular day. Based on the pattern, the generation of the sensor data 112 may be initiated prior to the usual time and/or day to enable determination of the user state 118 during the period of time when the user 104 typically initiates transactions 106.” Col. 15:13–21.  Examiner interprets “payment share” using its ordinary meaning in view of Applicant’s Specification as “stock”. An action may be “the sale or purchase of stocks, bonds, or other types of investments.” Col. 4:53–4. “the management engine 110 may employ a hierarchy of ranked levels to determine what action(s) 124, if any, are to be performed. The ranked levels may be associated with the user state 118, and each ranked level may be associated with a level of competency and/or alertness of the user 104 as indicated by the user state 118. For example, the ranked levels may include: level 1 (e.g., a highest state of competency and/or alertness), which may be required to perform stock trades” col. 10:28–36. 

Regarding Claim 14, Smith and Williams disclose
The method of claim 12 and the transaction as explained above.
Williams further discloses 
wherein the transaction is for a transportation service.  
(The italicized limitation is interpreted as intended use and given no patentable weight because it describes a purpose or function of the thing being claimed, which is “transaction”. MPEP § 2103(I)(C). Alternatively, the italicized limitation is directed to non-functional descriptive material (printed matter) because it describes the content of information and lacks a functional relationship. Thus, the printed matter is not entitled to patentable weight. MPEP § 2111.05; See Praxair Distrib., Inc. v. Mallinckrodt Hosp. Prod. IP Ltd., 890 F.3d 1024, 1032 (Fed. Cir. 2018) (“Claim limitations directed to the content of information and lacking a requisite functional relationship are not entitled to patentable weight because such information is not patent eligible subject matter under 35 U.S.C. § 101”). Should a  reviewing court disagree, Williams discloses said limitation. See at least ¶ [0068].
The resolution of the remaining Graham factual inquiries to support a conclusion of obviousness that a particular known technique was recognized as part of the ordinary skill in the pertinent art is substantively the same as that presented in Claim 1 supra, and is incorporated in its entirety herein, mutatis mutandis, to support the rejection of Claim 14.
Regarding Claim 15, Smith and Williams disclose
The method of claim 1 and the control protocol for the transaction as explained above.
Smith further discloses
wherein the control protocol for the transaction comprises denying a transaction if the behavior detection application determines the user meets the intoxicated profile.
(The italicized portion of the Method claim recites an alternate step based on a condition that may not need to be met or performed. Therefore, the limitation as claimed would be given no patentable weight. Ex Parte Schulhauser, Appeal No. 2013-007847 (PTAB April 28, 2016), cited in MPEP § 2111.04. See at least col. 1:36–41, “generating sensor data such as biometric data regarding the user, detecting transactions requested by the user, and blocking, delaying, and/or performing other action( s) regarding the transactions if the generated sensor data indicates that the user may be in an impaired physical, emotional, and/or intellectual state.” “Action(s) may be performed to block or delay a transaction if the user is in an impaired state (e.g., intoxicated).” Col. 4:15–7.) 

Regarding Claim 17, Smith and Williams discloses
The method of claim 15 and the control protocol for the transaction as explained above.
Smith further discloses
wherein the control protocol criterion for denying the transaction is selected from a group consisting of: a threshold payment amount, a transaction time, a transaction type, and a merchant category.
These limitations are not substantively different than those presented in Claim 13 and are therefore, rejected, mutatis mutandis, based on Smith and Williams for the same rationale presented in Claim 13 supra.

Regarding Claim 18, Smith discloses
A system comprising: 
(Abstract)
a behavior detection server [management deice 108] comprising a processor and operatively connected to a user device; 
(See at least Fig. 1 and associate text col. 5:25 (management device 108 may be a server). Fog. 4, element 410 processor)
The remaining limitations of Claim 18 are not substantively different than those presented in Claim 1 and are therefore, rejected, mutatis mutandis, based on Smith and Williams for the same rationale presented in Claim 1 supra:

Regarding Claim 19, Smith and Williams disclose
The system of claim 18 as explained above.
The remaining limitations of Claim 19 are not substantively different than those presented in the combination of Claims 3 and 4 and are therefore, rejected, mutatis mutandis, based on Smith for the same rationale presented in Claims 3 and 4 supra.
Regarding Claim 20, Smith and Williams disclose
The system of claim 18 as explained above.
Smith further discloses
wherein the control protocol for the transaction comprises a control protocol selected from the group of: denying [blocking] authorization of the payment card transaction; and 
(See at least col. 3:53–6, “Based on the determined state of the user, one or more actions may be performed to manage the transaction. Such action(s) may include but are not limited to blocking a transaction.” “the transaction 106 may be a credit card and/or debit card purchase at a store. Col. 5:19–20. See also, rejection of Claim 15.)

transmitting an authorization request to a funding entity server to authorize a payment of the transaction from a sponsor funding entity account.  
(The italicized limitation is interpreted as intended use and given no patentable weight because it describes a purpose or function of the thing being claimed, which is “transmitting an authorization request”. MPEP § 2103(I)(C). See Rejection of Claim 12 as the limitations are not materially different. 

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Smith and Williams in view of Legault (U.S. Pat. Pub. No. 2019/0180201) [“Legault”]

Regarding Claim 2, Smith and Williams disclose
The method of claim 1 as explained above.
Smith discloses a behavior detention application for use on a mobile user device. Smith does not explicitly disclose downloading the behavior detection application to the user device. Smith discloses an interface but not explicitly an enrollment interface. Smith does not disclose but Legault discloses

further comprising: offering the user device an enrollment interface for a behavior detection platform; and downloading the behavior detection application to the user device.  
(Examiner interprets for this limitation to make sense, inserting it as the first step of the claimed method in Claim 1, otherwise, the application is used before it is downloaded on the user device. See at east ¶ [0057], “users and drivers download their respective applications 130, 140 onto one or more personal computing devices, generally portable devices, such as but not limited to smartphones, tablets, laptops and the like. The drivers and users, through their respective user interfaces or through other user interfaces (e.g. a specialized signup page over the network that links to the management application) creates an account within the system.)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention, to have combined the enrollment interface and functionality to download the application to a user device as explained in Legault, to the known invention of Smith, with the motivation to “activate their accounts over the driver application 140” “once accounts have been setup.” Legault, ¶ [0058]. This functionality further permits users to benefit from the service by “create[ing] an account within the system  and store[ing] therein information related to their identification, their vehicles and identification of the same, their preferences and user settings, their payment settings (for providing and/or receiving payment)” from the convenience of their own mobile device. Legault, ¶ [0057].

Regarding Claim 9, Smith and Williams discloses
The method of claim 8 as explained above.
Smith further discloses
further comprising: […] saving the user's behavior profile in a user profile database of the behavior detection server.  
(See at least col. 10:14–27, “The predictive module(s) 126 may employ any suitable data analytic technique(s) to predict activities of the user 104. Such activities may be predicted in advance in any suitable time scale, such as 30 minutes ahead, 60 minutes ahead, 24 hours ahead, and so forth. Such predictions may be made based on historic data regarding the user's routine or pattern of activities. Prediction(s) may also be based on recent behavioral changes detected for the user 104, marketplace trends, detected activities of friends, family members, and/or other acquaintances, an expected location of the user 104, and so forth. The predictive module(s) 126 may generate and maintain a behavioral model for the user 104, and deviations from the model may trigger action(s) 124 to be taken to manage transaction(s) 106 of the user 104.”)

Smith discloses transmitting a notification to the user device. Smith does not explicitly disclose transmitting a notification to the behavior detection server.

Legault discloses
transmitting the notification to the behavior detection server; and
(See at least ¶ [0058], “Once accounts have been setup, the drivers may activate their accounts over their driver applications 140, which notifies the management application 120 that they are available to provide service through the system.”)
The resolution of the remaining Graham factual inquiries to support a conclusion of obviousness that a particular known technique was recognized as part of the ordinary skill in the pertinent art is substantively the same as that presented in Claim 2 supra, and is incorporated in its entirety herein, mutatis mutandis, to support the rejection of Claim 9.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Smith and Williams in view of Green (U.S. Pat. Pub. No. 2015/0269567) [“Green”] and further in view of teaching reference Akins (Eur. Pat. Pub. No. EP3407281A1) [“Akins”]

Regarding Claim 16, Smith discloses
The method of claim 15 and the control protocol for denying the transaction as explained above.
Smith further discloses
wherein the control protocol for denying the transaction comprises: 

[…]
 placing a hold on the transaction approval; 
(See at least col. 2:8–9, “delaying the transaction for a time period”)

transmitting an approval request for the transaction to the behavior detection server; 
(See at least Fig. 3, step 302, “Receive indication of a transaction (or possible transaction) involving a user”. In one embodiment, the indication of a transaction is received from the payment network by the management devices 108. Col. 5:35–40 (“the transaction 106 may be a purchase using a credit card, and the management device(s) 108 may be component(s) of a financial services system (e.g., internal system or third party system) that manages credit card transactions or other types of financial services.”)

transmitting a query from the behavior detection server to the behavior detection application [puzzle] asking if the user wants to authorize the transaction; 
(The italicized limitation is interpreted as intended use and given no patentable weight because it describes a purpose or function of the thing being claimed, which is “transmitting a query”. MPEP § 2103(I)(C). Alternatively, the italicized limitations are directed to non-functional descriptive material (printed matter) because it describes the content of information and lacks a functional relationship. Thus, the printed matter is not entitled to patentable weight. MPEP § 2111.05; See Praxair Distrib., Inc. v. Mallinckrodt Hosp. Prod. IP Ltd., 890 F.3d 1024, 1032 (Fed. Cir. 2018). See at least col. 12:63–67, “the user 104 may be asked to solve a puzzle, answer questions, or otherwise interact with the interface of the user device 102 to determine whether the user 104 is impaired with regard to their physical, mental, and/or emotional state.”)

authorizing the transaction only when the user inputs an authorization for the transaction; and 
(Examiner interprets “authorization for the transaction” as “solv[ing] the puzzle” or “answer[ing] questions,” col. 12:64, and the user is determined NOT to be impaired. Thus, “Action(s) may be performed to block or delay a transaction if the user is in an impaired state (e.g., intoxicated).” Col. 4:15–7. It reasons that actions will not be taken to block the transaction if the user is not in an impaired state.

canceling the transaction if the user does not authorize the transaction.  
(Examiner interprets “authorization for the transaction” as “solv[ing] the puzzle” or “answer[ing] questions,” col. 12:64, and the user is determined to be impaired. Thus, “Action(s) may be performed to block or delay a transaction if the user is in an impaired state (e.g., intoxicated).” Col. 4:15–7.)

Smith discloses a transaction made by a credit card. Smith, col. 5:19–20. Smith discloses the processing of credit card transactions using financial services systems, such as the payment network, where the behavior detection and management devices are a component that network. Smith, col. 5:35–40. Smith discloses the behavior detection and management devices “may indicate that a transaction 106 is to be blocked if the user 104 is currently in an intoxicated physical state and if the transaction 106 includes a purchase that exceeds a monthly budget or the item is prohibited or limited to certain providers or quantities.” Smith, col. 11:30–35. Smith does not explicitly disclose “transmitting a notification form the payment network server to an issuer server” but Green discloses

transmitting a notification from the payment network server to an issuer server that the behavior detection application has identified the user as intoxicated; 
(The italicized limitation is interpreted as intended use and given no patentable weight because it describes a purpose or function of the thing being claimed, which is “transmitting notification”. MPEP § 2103(I)(C). See at least Fig. 1, where a payment transaction is described and the payment network 28 submits a transaction to the issuer 30.  The payment network and issuer devices are servers. ¶¶ [0036], [0039]. Thus, when Smith determines a user is intoxicated and acts to block the transaction, it prevents the transaction from occurring or delays it. A PHOSTA would understand that “the issuer server blocks the transaction. See, e.g., Akins ¶ [0019] (cited on PTO-892).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention, to have combined the notification of the issuer server as explained in Green, to the known invention of Smith, with the motivation to “block” a transaction if the user 104 is currently in an intoxicated physical state” Smith, col. 11:30–35.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES H MILLER whose telephone number is (469)295-9082. The examiner can normally be reached M-F 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JHM/

/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694